NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-3281
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                 THOMAS BRADLEY,
                                                 Appellant
                                  ________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-17-cr-00435-001)
                        District Judge: Honorable Jan E. DuBois
                                   ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                on November 13, 2019

              Before: JORDAN, SCIRICA, and RENDELL, Circuit Judges

                               (Filed: December 23, 2019)

                                   ________________

                                       OPINION*
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

       Thomas Bradley appeals a judgment of conviction and sentence for possession of

a firearm by a convicted felon under 18 U.S.C. § 922(g). Bradley contends the jury did

not have sufficient evidence to find him guilty beyond a reasonable doubt because his

guilt was just as plausible as his innocence. He also disputes the credibility and

plausibility of the testimony of officers present at his arrest. Because we agree with the

trial court that the jury could rationally conclude that the evidence taken in the light most

favorable to the prosecution supported a finding of guilt, we will affirm.

                                             I.

       On a November night around 10:00 p.m., two Temple University Police

Department officers, Darnell Ross and Brigdon Odhner, were on patrol in Philadelphia

when they heard two gunshots. After issuing a radio call about the gunshots and their

location, the officers proceeded to the 2200 block of North Camac Street. Both officers

later recalled seeing a person in an alley—Officer Ross saw a man wearing a black mask

and hoodie, while Officer Odhner could only make out “a dark figure standing.” App’x

399. They stopped the car, and Officer Odhner asked the man to come and talk to them.

Instead, the man took flight, and as he ran away, Officer Ross observed the man reach

into his waistband and throw away a black “L-shaped object.” App’x 276.

       Officers Ross and Odhner gave pursuit, with Officer Ross radioing out a

description of a masked man in a black hoodie and blue jeans. The suspect made three

left turns as he ran from the police—he ran out of the alley, then turned left down


                                              2
Susquehanna Avenue, left on 12th Street, and left again into the alley, circling back to

where he started. As the suspect fled, Officer Ross was hot on his heels, “[m]aybe about

two steps . . . exactly right behind him.” App’x 291. Officer Odhner, who was behind

Officer Ross, observed that the suspect discarded his mask on Susquehanna Avenue as

well as a backpack and a glove on 12th Street. When the suspect made his final left turn

back into the alley, Officer Ross lost sight of him.

       Rather than proceed alone down the dimly lit alley, Officer Ross waited for his

partner to catch up so that they could proceed together. Once Officer Odhner arrived, the

two drew their weapons, turned on their flashlights, and began to search for the suspect in

the alley—an overgrown, undeveloped lot between two buildings that was littered with

furniture, cinder blocks, and other debris. It was silent, leading Officer Ross to believe no

one else was in the area. The officers soon found another glove matching the one left on

12th Street, and then they found Thomas Bradley: he was behind a wall, lying

“underneath some grass, trying to blend in with the darkness of the night.” App’x 293.

       Although Officer Ross told Bradley to keep his hands in plain sight and stand up,

Bradley did not respond until the officers warned him that they would use a taser on him.

Bradley complied, and the officers helped him climb back over the wall. He was wearing

a black hoodie and blue jeans , and “was out of breath and very sweaty.” App’x 299.

Once detained, Bradley told the officers that they had saved his life and that he was the

victim of a robbery. But when asked about the robbery—what the robber looked like,

where he went, how it happened—Bradley did not answer and provided no details. All


                                              3
told, the entire encounter, stretching from the police’s first sighting of the man on the

street to finding Bradley in the alley, took only a few minutes.

       Back at the office, Sergeant Kamari Boone of the Temple University Police

Department was closing out his shift when he received the call from Officer Ross.

Together with another officer, he drove to the corner of 12th and Susquehanna, where

they heard a commotion in the alley. As they approached, Sergeant Boone saw that

Officers Ross and Odhner had found someone and were in the process of apprehending

him. According to Sergeant Boone, a man was lying in the grass “on the inside of

someone’s domain.” App’x 456.

       Meanwhile, Philadelphia Police Department Officer Omair Chughtai also heard

the gunshots while sitting in his patrol vehicle about three blocks away. As he drove to

the scene, Officer Chughtai heard Officer Ross’s radio call about the gunshots and the

ongoing pursuit of a suspect on foot in “[a] black hoodie and black jeans.” App’x 365.1

When Officer Chughtai arrived, he surveyed the area and discovered a firearm in the

grass at the front of the alley. Other evidence relating to the suspect’s flight was collected

when Officer Odhner retraced his steps and recovered the glove in the alley, the glove

and the backpack on 12th Street, and the mask on Susquehanna Avenue. Officer Odhner

placed the mask and gloves inside the backpack. He was not wearing gloves when he did




1
  Officer Chughtai’s recollection that the suspect was wearing black jeans appears to be
inconsistent with Officer Ross’s memory of what he radioed. Compare App’x 365 with
App’x 285.
                                              4
so. This evidence was photographed but was never submitted for DNA testing or

fingerprinting.

       Sometime later, Officers Ross and Odhner returned to the scene of the encounter,

where they found at least one shell casing on the scene. The shell casings appear to have

been discarded, though the officers disagree on why that happened. These irregularities

would be raised at trial, and Bradley presented the testimony of an expert in the field of

criminal investigations who opined that a proper forensic investigation would have been

able to obtain multiple forms of evidence, such as DNA evidence from the firearm, the

gloves, and the backpack.

       Because he had previously been convicted of a felony offense in Pennsylvania,

Bradley was charged with unlawful possession of a firearm. He was first prosecuted in

state court, but after his state trial resulted in a hung jury, a grand jury sitting in the

Eastern District of Pennsylvania indicted him for the federal offense under 18 U.S.C.

§ 922(g)(1). As before, Bradley pleaded not guilty, and the case went to trial. At the close

of the prosecution’s case, he made a motion for a judgment of acquittal under Rule 29 of

the Federal Rules of Criminal Procedure, arguing that there was insufficient evidence to

convict him of the crime. The trial court denied the motion, finding that there was

“sufficient evidence to warrant submission” to the jury because officers had seen the

suspect flee and drop the gun and then found Bradley in the immediate vicinity. App’x

494. Bradley renewed his Rule 29 motion at the close of his case, which was also denied.

The jury found him guilty and he was sentenced to 48 months’ imprisonment.


                                                5
       Bradley appeals, arguing that the trial court erred in finding that there was

sufficient evidence to submit his case to the jury and that there was insufficient evidence

to support his conviction.

                                             II.

       We review a challenge to the sufficiency of the evidence de novo, United States v.

Freeman, 763 F.3d 322, 343 (3d Cir. 2014), and evaluate the record “in the light most

favorable to the prosecution to determine whether any rational trier of fact could have

found proof of guilt beyond a reasonable doubt.” United States v. Caraballo-Rodriguez,

726 F.3d 418, 430 (3d Cir. 2013) (en banc) (internal marks and citations omitted). A

jury’s verdict must be upheld unless it falls below the threshold of “bare rationality.”

Coleman v. Johnson, 566 U.S. 650, 656 (2012).

       Bradley contends his conviction and sentence must be reversed for principally two

reasons. First, he argues his innocence was “equally supported by the evidence” because

the circumstances of his arrest are consistent with his claim of having been the victim of a

robbery. Second, he makes several objections about the credibility and plausibility of the

testimony and evidence offered against him, arguing, for example, that the officers may

have inconsistent memories of the night in question or may have improperly handled,

concealed, or investigated certain evidence, such as DNA evidence or fingerprints. But

questions about what inferences can be made from the evidence, or what weight or

credibility should be accorded to that evidence, are for the jury to decide. See, e.g.,

Caraballo-Rodriguez, 726 F.3d at 432; United States v. Brodie, 403 F.3d 123, 133 (3d


                                              6
Cir. 2005) (“Courts must be ever vigilant . . . not to usurp the role of the jury by weighing

credibility and assigning weight to the evidence, or by substituting its judgment for that

of the jury.”). For that reason, we review whether the evidence could rationally support a

guilty verdict, and leave the ultimate resolution of factual disputes to the jury.

       With that in mind, we agree with the trial court that there was sufficient evidence

to submit Bradley’s case to the jury. Jurors heard evidence that a masked man in a dark

alley fled the police while discarding clothing and a firearm. The police briefly lost sight

of this man as he circled back into the alley, and shortly after they found Bradley, sweaty

and out of breath, hiding in the grass. When found, Bradley did not respond to the

police’s initial requests to stand up, and only responded after being warned by the police

that they would deploy a taser. Although the police may have briefly lost sight of the

suspect, the jury was presented with strong circumstantial evidence that Bradley was the

man who dropped the gun and was therefore guilty of the charged offense. This evidence

could support a guilty verdict that is not “so insupportable as to fall below the threshold

of bare rationality.” Johnson, 566 U.S. at 656; see also Caraballo-Rodriguez, 726 F.3d at

432 (“Unless the jury’s conclusion is irrational, it must be upheld.”). Further, we will not

disturb the jury’s verdict.

                                             III.

       The trial court did not err in submitting the case to the jury, and the jury could

rationally have found the defendant guilty. For the foregoing reasons, we will affirm the

judgment of the trial court.


                                              7